DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 02/15/20.  These drawings are accepted by the examiner. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claims 1-2, 4-6, 8, 10-12 and 14-19 recite the term "microtexture level indicator" which have no well-recognized meaning and leaves the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject matter of said claims unclear, confusing and indefinite. Clarification and correction are required. 

Claims 3, 7, 9, 13 and 20 are also rejected as being dependent from rejected base claims.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are  processing or analyzing or comparing the detected signals in response to the scanning before doing the calculation. Clarification and correction are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13 and 15-20 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Glavicic (Pub. No.: US 2013/0253858), hereinafter, Glavicic.

scanning a plurality of regions of a component with an ultrasonic transducer (14); 
calculating (12) a microtexture level indicator for each region in the plurality of regions (see: par. 0034, 0129, 0154) ; and 
characterizing a limiting region in the plurality of regions, the limiting region corresponding to a maximum microtexture level indicator (see: par. 0007, 0010, 0033-0034, 0053 and 0058). 
Regarding claim 8, it is similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, Glavicic discloses in some embodiments, the techniques may be adapted to be used on samples having a different crystal lattice by utilizing a different equation for determining a crystallographic orientation value for a portion of the sample (see: par. 0029).
Regarding claim 2, Glavicic discloses the method of claim 1, wherein the microtexture level indicator comprises at least one of an average peak factor, a standard deviation of peak amplitudes, and a baseband bandwidth (see: par. 0098, 0111 and 0120). 
Regarding claim 3, Glavicic discloses the method of claim 1, wherein the scanning is performed in a tank filled with a fluid, and wherein the component is disposed in the tank (as described above, ultrasonic transducer 14 transmits ultrasonic waveform 18 into upper surface 22, either through direct contact, or through an interface 
Regarding claim 6, Glavicic discloses the method of claim 1, further comprising comparing the microtexture level indicator of the plurality of regions (see: par. 0058 and 0085). 
Regarding claim 7, Glavicic discloses the method of claim 1, wherein the limiting region is a service life limiting region of the component (see: par. 0033). 
Regarding claims 9-10, Glavicic discloses the method of claim 8, wherein each sample in the plurality of samples corresponds to a different heat treatment of an alloy and further comprising selecting a heat treatment for an alloy corresponding to a lowest microtexture level in the plurality of samples (see: par. 0029, 0033, 0060 and 0154). 
Regarding claim 11, Glavicic discloses the method of claim 8, wherein the microtexture level indicator comprises at least one of an average peak factor, a standard deviation of peak amplitudes, and a baseband bandwidth (see: par. 0098, 0111 and 0120). 

Regarding claim 13, Glavicic discloses the method of claim 8, wherein the scanning is performed in a tank filled with a fluid, and wherein the sample is disposed in the tank (as described above, ultrasonic transducer 14 transmits ultrasonic waveform 18 into upper surface 22, either through direct contact, or through an interface fluid, which may be utilized to ensure sufficient acoustic coupling between transducer 14 and upper surface 22 (see: par. 0039 and 0097). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Glavicic (Pub. No.: US 2013/0253858), hereinafter, Glavicic in view of Boecker et al. Pub. No.: US 2004/0074308), hereinafter, Boecker.
Regarding claims 15-17 and 19, they differ from the prior art by reciting a batch of components and scrapping a portion of the batch of components. Boecker discloses in the use of testing module 12 in accordance with the present invention, during the manufacturing process for making parts 14 in batches, a representative sample of each batch is selected for testing. Each selected part 14 is tested individually to its point of failure. Under rigid testing standards, if a single selected part from a batch fails testing, the entire batch from which the failed part 14 was selected (see: par. 0031). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to utilize in Glavicic the teachings of Boecker because it would provide a
testing module and test procedure for testing representative samples of parts to determine the actual strength performance of the tested parts wherein from the tested performance, judgements are made about the batches of parts from which the samples were selected and thereby, making the above combination more effective.
Regarding claim 18, Glavicic discloses the method of claim 15, wherein the microtexture level indicator comprises at least one of an average peak factor, a standard deviation of peak amplitudes, and a baseband bandwidth (see: par. 0098, 0111 and 0120). 
Regarding claim 20, Glavicic discloses the method of claim 15, wherein the scanning is performed in a tank filled with a fluid, and wherein the component is disposed in the tank (see: par. 0058 and 0085).
Allowable Subject Matter
Claims 4-5 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record taken alone and in combination does not disclose “wherein the microtexture level indicator includes a peak factor, the peak factor be calculated based on a peak factor equation: The Peak Factor = Peak Amplitude - Mean Amplitude / Mean Amplitude” as recited in claim 4 and 8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206.  The examiner can normally be reached on Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JACQUES M SAINT SURIN/Examiner, Art Unit 2861